

115 HR 983 IH: Resource Management Practices Protection Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 983IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Walden introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo bar prosecution under section 844(f)(1) of title 18, United States Code, in certain cases.
	
 1.Short titleThis Act may be cited as the Resource Management Practices Protection Act of 2017. 2.Bar to prosecution under section 844(f)(1) of title 18, United States Code, in certain casesSection 844(f)(1) of title 18, United States Code, is amended—
 (1)by inserting (A) after (f)(1); and (2)by adding after and below the end the following:
				
 (B)Subparagraph (A) shall not apply if— (i)the damage or destruction, or attempt to damage or destroy, is by means of a fire that—
 (I)is set by a person to property owned by the person— (aa)to prevent an imminent threat of damage to that property; or
 (bb)as part of any other generally accepted practice for managing vegetation on timber, grazing, or farm land;
 (II)does not pose a serious threat of injury to any individual or damage to any building, dwelling, or vehicle of the United States; and
 (III)does not result in death or serious bodily injury to any individual; and (ii)an individual who has not attained 16 years of age is not used in setting the fire..
			